ORDER
, PER CURIAM.'
Charles A. Smith appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. We find counsel was not ineffective based on the law in existence at the time of trial and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *496setting forth the reasons for this order pursuant to Rule 84.16(b).